Upon consideration of the petition filed on the 23rd of February 2018 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 7th of June 2018."
The following order has been entered on the motion filed on the 22nd of February 2018 by Defendant to Deem Petition for Discretionary Review Timely Filed and Served:
"Motion Denied by order of the Court in conference, this the 7th of June 2018."
Upon consideration of the conditional petition filed by Defendant on the 22nd of February 2018 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of June 2018."